Napton, Judge,
delivered the opinion of the court.
It is claimed in this case that a transcript of the judgment, obtained by Mooney before justice McDonald, should have been certified to the clerk of the circuit court, in order to its continuance as a lien and its allowance in the distribution of the proceeds of the sale made hy order of the common pleas. This claim is based upon the 32d section of the law concerning boats and vessels in the revised code of 1855. That section provides that judgments before justices of the peace shall be certified to the clerk of the circuit court and be there enforced as other judgments obtained in that court. The third section of this law provides that these suits against boats and vessels may be commenced in the circuit courts throughout the state, but in St. Louis county the court of common pleas is also invested with this jurisdiction. The manifest intent of the 8 2d section is to require the transcript of the judgment before the justice to be filed in the court where the final distribution of the assets is to be made. The circuit court is mentioned alone, because, throughout the state (except in St. Louis), that court alone had jurisdiction ; but, as a previous section of the act had already invested the court of common pleas in St. Louis with the same jurisdiction which the circuit courts throughout the state had, the section must be understood as embracing both tribunals here.
The other judges concurring, the judgment is affirmed.